Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
This action is in response to the restriction election filed on 9/29/2021.  
Applicant’s election without traverse of Group I: claims 1-14 in the reply filed on 9/29/2021 is acknowledged.
Claims 15-20 are withdrawn.
Therefore, Claims 1-14 are pending and examined below.
Claim Objections 
Claims 1 and 8 are objected to because of the following informalities: Claims 1 and 8 recite “…generating a device score based on the risk data; and,” There should not be a comma “,” after the word “and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-14 are directed to a method, a system, which is a process, machine, manufacturer or composition of matter and thus a statutory category of invention (Step 1: YES).

This judicial exception is not integrated into a practical application because the claim is recited at a high-level of generality to perform the functions of “…communicating with a user device associated with a digital wallet application, determining a unique device identifier of the device…, receiving risk data…; associating the device identifier with risk data and generating a device score…; and identifying the user device as a malicious digital wallet device based on the score”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim is recited at a high-level of generality to perform the functions of “…communicating with a user device associated with a digital wallet determining a unique device identifier of the device…, receiving risk data…; associating the device identifier with risk data and generating a device score…; and identifying the user device as a malicious digital wallet device based on the score”, above amounts to mere instructions to apply the exception using the generic computer components.  Mere instructions to apply an exception using the generic computer component cannot provide an inventive concept. The claim is not patent eligible.
   When viewed either individually, or view the claim as a whole, the additional limitation of the claim does not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
Independent claim 8 recite limitations substantially similar to claim 1.  Thus, the claims are rejected based on the same reasoning as above in claim 1.  Thus, the claims are not eligible.
Dependent Claims 2-7 and 9-14 are dependent on claims 1 and 8.  Claims 2-7 and 9-14 further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or as an ordered combination, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the abstract idea.  The claims are not are not eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIEN C NGUYEN/Primary Examiner, Art Unit 3694